SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment be, and it hereby is, AFFIRMED.
The defendant-appellant William Parker appeals from a judgment of the United States District Court for the Western District of New York, sentencing Parker to the statutory minimum of ten years incarceration for possessing with an intent to distribute five or more grams of cocaine base under 21 U.S.C. 841(a)(1) and (b)(1)(B).
On appeal, Parker argues that the plea agreement, in which he waived his right to appeal any sentence imposed that was less than or equal to the statutory minimum, should not be enforced on the basis of the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
Parker’s argument is foreclosed by United States v. Roque, 421 F.3d 118, 123 (2d Cir.2005) (“[W]e agree that certain conditions have changed since the bargain was struck. We further acknowledge that, had the parties known what they know now, after Booker, they might have bargained differently and might even have reached a different bargain. This is simply not relevant to whether [the defendant’s] plea [agreement] is enforceable, however.”)
We have considered Parker’s other arguments and concluded that they are without merit.
*290For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.